              Case 3:19-cv-07155-JSC Document 32 Filed 10/02/20 Page 1 of 5



 1

 2                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                                            Civ. No. 3:19-cv-07155-JSC
 4   CENTER FOR BIOLOGICAL DIVERSITY,
     SIERRA CLUB, COUNTY OF SANTA
 5   CRUZ, and COUNTY OF MONTEREY                           JOINT STIPULATED REQUEST FOR
                                                            ORDER CHANGING TIME; [PROPOSED]
 6         Plaintiffs,                                      ORDER
        v.
 7

 8   U.S. BUREAU OF LAND MANAGEMENT
     et al.,
 9
            Defendants.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER                       1
     Center for Biological Diversity, et. al. v. U.S. BLM, et. al., No. 3:19-cv-07155
               Case 3:19-cv-07155-JSC Document 32 Filed 10/02/20 Page 2 of 5




 1                                          STIPULATED REQUEST
 2          Pursuant to Civil Local Rules 6-1(b) and 6-2, plaintiffs Center for Biological Diversity and
 3   Sierra Club (collectively, “Plaintiffs”), and defendants the Bureau of Land Management and the
 4   David Bernhardt, in his official capacity as United States Secretary of the Interior (collectively,
 5   “Defendants”), hereby stipulate as follows:
 6          WHEREAS, the Deadline for Plaintiffs to file a Motion to Complete the AR or Notice to the
 7   Court Marking Final Resolution of the AR is September 30, 2020;
 8          WHEREAS, the parties agree that they have good cause for additional time to resolve the
 9   AR; and
10          WHEREAS, the parties have stipulated to extend parties’ deadline to resolve the AR to
11   October 21, 2020;
12          WHEREAS, the parties have stipulated to extend Defendants’ deadline to lodge any
13   necessary supplemental AR to November 11, 2020;
14          IT IS HEREBY STIPULATED AND AGREED, subject to an order by this honorable court,
15   by and between undersigned counsel on behalf of the parties as follows:
16          Pursuant to Northern District Civil Local Rule 6-2, the deadline for resolving the
17   administrative record is extended to a date not before October 21, 2020, the deadline for lodging of
18   any supplement to the record is November 11, 2020, and the existing deadlines in the case schedule
19   shall remain on the following schedule:
20          Deadline for Plaintiffs’ Motion for Summary Judgment: February 26, 2021
21          Deadline for Defendants’ Combined Opposition and Cross-Motion: April 23, 2021
22          Deadline for Plaintiffs’ Combined Reply and Opposition to Cross-Motion: June 4, 2021
23          Deadline for Defendant’s Reply: July 16, 2021
24
25   DATED: September 30, 2020                     Respectfully submitted,
26                                                 PRERAK SHAH
                                                   Deputy Assistant Attorney General
27                                                 Environment & Natural Resources Division
28                                                 United States Department of Justice


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                                            2
     Center for Biological Diversity, et. al. v. U.S. BLM, et. al., No. 3:19-cv-07155
               Case 3:19-cv-07155-JSC Document 32 Filed 10/02/20 Page 3 of 5




 1                                                 /s/ Leilani Doktor
                                                   LEILANI E. DOKTOR,
 2                                                 Trial Attorney, HI Bar #11201
 3                                                 150 M Street NE
                                                   Washington, D.C.
 4                                                 20002
                                                   Tel.: (202) 305-0447/Fax: (202) 305-0506
 5                                                 leilani.doktor@usdoj.gov
                                                   Attorneys for Defendants
 6
 7
                                                   BRENDAN CUMMINGS (CA Bar No. 193952)
 8
                                                   /s/ Diana Dascalu-Joffe
 9                                                 DIANA DASCALU-JOFFE (CO Bar No. 50444,
10                                                 pro hac vice)
                                                   Center for Biological Diversity
11                                                 1536 Wynkoop St., Ste. 421
                                                   Denver, CO 80202
12                                                 Tel: (702) 925-2521
13                                                 Fax: (303) 572-0032
                                                   ddascalujoffe@biologicaldiversity.org
14
                                                   CLARE LAKEWOOD (CA Bar No. 298479)
15                                                 Center for Biological Diversity
                                                   1212 Broadway, # 800
16
                                                   Oakland, CA 94612
17                                                 Tel: (510) 844-7121
                                                   Fax: (51) 844-7150
18                                                 Email: bcummings@biologicaldiversity.org
                                                   clakewood@biologicaldiversity.org
19
20                                                 Counsel for Center for Biological Diversity and
                                                   Sierra Club
21
                                                   NATHAN MATTHEWS (CA Bar No. 264248)
22                                                 Sierra Club
23                                                 2102 Webster St, Ste 1300
                                                   Oakland, CA 94612
24                                                 Tel: (415) 977-5695
                                                   Fax: (415) 977-5793
25                                                 Email: Nathan.matthews@sierraclub.org
26
                                                   Counsel for Center for Sierra Club
27
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                                     3
     Center for Biological Diversity, et. al. v. U.S. BLM, et. al., No. 3:19-cv-07155
               Case 3:19-cv-07155-JSC Document 32 Filed 10/02/20 Page 4 of 5




 1                                                 LESLIE J. GIRARD (CA Bar No. 98986)
                                                   County Counsel, County of Monterey
 2
 3                                                 SUSAN K. BLITCH (CA Bar No. 187761)
                                                   Assistant County Counsel
 4
                                                   /s/ William Litt
 5                                                 WILLIAM LITT (CA Bar No. 166614)
                                                   168 West Alisal Street, Third Floor
 6
                                                   Salinas, CA 93901-2653
 7                                                 Telephone: (831) 755-5045
                                                   Fax: (831) 755-5283
 8                                                 E-mail: littwm@co.monterey.ca.us
 9                                                 Counsel for County of Monterey
10
                                                   JASON M. HEATH (CA Bar No. 180501)
11                                                 County Counsel, County of Santa Cruz
12                                                 /s/ Daniel Zazueta
13                                                 DANIEL ZAZUETA (CA Bar No. 273587)
                                                   Assistant County Counsel
14                                                 701 Ocean Street, Room 505
                                                   Santa Cruz, California 95060
15                                                 Telephone: (831) 454-2068
                                                   Fax: (831) 454-2115
16
                                                   Email: Daniel.Zazueta@santacruzcounty.us
17
                                                   Counsel for County of Santa Cruz
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                              4
     Center for Biological Diversity, et. al. v. U.S. BLM, et. al., No. 3:19-cv-07155
               Case 3:19-cv-07155-JSC Document 32 Filed 10/02/20 Page 5 of 5




 1                                                  ORDER
 2          PURSUANT TO THE STIPULATION, IT IS SO ORDERED:
 3          1. All existing deadlines are continued to the following schedule:
 4              Deadline for Plaintiffs’ Motion to Complete the AR or Final Resolution of the AR:
 5              October 21, 2020
 6              Deadline for Lodging of any Supplements to the Administrative Record (“AR”):
 7              November 11, 2020
 8              Deadline for Plaintiffs’ Motion for Summary Judgment: February 26, 2021
 9              Deadline for Defendants’ Combined Opposition and Cross-Motion: April 23, 2021
10              Deadline for Plaintiffs’ Combined Reply and Opposition to Cross-Motion: June 4, 2021
11              Deadline for Defendant’s Reply: July 16, 2021
12
13
     Dated: October 2, 2020                        _________________________
                                                   __________
                                                           _ _________________
14
                                                   HON.  JACQUELINE
                                                   HON JACQUEL                   CORLEY
                                                                 E INE SCOTT CORLE
15                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                                       5
     Center for Biological Diversity, et. al. v. U.S. BLM, et. al., No. 3:19-cv-07155
